DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a method for preparing a fish skin mucous gland bioreactor, comprising steps of: 
S1: obtaining specific expression promoters of fish skin and mucous gland cell; 

S3: digesting the transgenic expression vector obtained in step S2 and inject into the fertilized eggs of the fish to obtain transgenic fish. 
i) The specification lacks written description for identifying any fish skin-specific, mucous gland-specific, or skin+mucous-specific promoters as possibly required in step S1. 
The phrase “obtaining specific expression promoters of fish skin and mucous gland cell” in S1 may or may not encompass identifying promoter expressed specifically in the skin, mucous, or skin+ mucous (see 112/2nd). For this rejection it is assumed the term “specific” in context of “expression promoters of fish skin and mucous gland cell” means the promoter causes expression specifically, i.e. only, in skin, mucous gland, or skin+mucous gland cells. 
It is also assumed the phrase in the preamble means “fish skin” and/or [fish] “mucous gland cells” as set forth in step S1 of claim 1. 
The concept of promoters of “fish [ ] mucous gland cell[s]” in S1 encompasses any mucous gland in the fish, i.e. oral, ocular, intestinal, genital, or skin mucous gland cells. If S1 is intended to be limited to mucous gland cells of fish skin, the claim can be written more clearly as ---identifying a promoter that is specific to mucous gland cells of fish skin---. 
The specification teaches the loach fish “lgals2b and rblec genes are specifically expressed in skin and intestine” and the loach fish “glant8 [gene] is mainly expressed in 
There is no logical way applicants can conclude they identified any genes that are expressed specifically in skin, mucous, or skin+ mucous as encompassed by claim 1 because lgatsb & rblec are expressed in intestines, glant8 is expressed (albeit weakly) in the gills and muscle, and applicants did not test gene expression in heart, brain, neural, pancreatic, renal, retinal tissues or their sub-types, or in mesenchymal, endodermal, ectodermal, or pluripotent stem cells, or other mucosal tissues, the specification lacks written description for identifying any skin-specific, mucous gland-specific, or skin+mucous-specific promoters in fish as required in step S1. 

iii) The specification lacks written description for a vector comprising “the expression promoters obtained in step S1” as broadly encompassed by S2 of claim 1 other than a single promoter. The concept encompasses putting some or all promoters identified into a vector; however, the specification is limited to putting a nucleic acid sequence encoding a protein operably linked to a [single] promoter identified in step S1 into a vector. The specification does not correlate one exogenous promoter in a vector to some or all promoters identified in step S1. Accordingly, specification lacks written description for a vector comprising “the expression promoters obtained in step S1” other than a single promoter.
iv) Claim 2 lacks written description for “using transcriptomics” or “proteomics” or “searching published literature” to identify promoters that are skin-specific, mucus-specific, or skin+mucus-specific for reasons set forth above because lgatsb & rblec are expressed in intestines, glant8 is expressed (albeit weakly) in the gills, and applicants did not test gene expression in heart, brain, neural, pancreatic, renal, retinal tissues or their sub-types, or in mesenchymal, endodermal, ectodermal, or pluripotent stem cells, 
v) Claim 3 lacks written description for reasons set forth in the paragraph above because the specification did not use genomic sequence alignment, chromosome walking, or combining it with “biological information analysis” to identify promoters that are skin-specific, mucus-specific, or skin+mucus-specific. 
vi) Claim 4 lacks written description for reasons set forth above because the specification does not teach the krt8, lgals2b, rblec3, or glant8 promoters are promoters that are skin-specific, mucus-specific, or skin+mucus-specific. 

viii) The specification lacks written description for making/using any “mucus-secreting fish” other than loach. Claim 8 requires the fish are mucus-secreting fish and that loach and catfish are examples. First, two species is inadequate support for the genus of “mucus-secreting fish”. Second, the specification does not correlate the promoter function in loach to catfish or any other fish that secretes mucus. Accordingly, the specification lacks written description for making/using any “mucus-secreting fish” other than loach. 

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic loach whose genome comprises a nucleic acid sequence encoding an exogenous protein operably linked to a promoter that causes expression in the caudal fin of the loach, wherein the exogenous protein is secreted in the caudal fin of the transgenic loach, does not reasonably provide enablement for any fish mucous gland-specific promoter, fish .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
The scope of claim 1 is discussed above. 
It is assumed the term “specific” in context of “expression promoters of fish skin and mucous gland cell” means the promoter causes expression specifically, i.e. only, in skin, mucous gland, or skin+mucous gland cells. It is also assumed the phrase in the preamble means “fish skin” and/or [fish] “mucous gland cells” as set forth in step S1 of claim 1. 
i) The specification teaches the loach fish “lgals2b and rblec genes are specifically expressed in skin and intestine” and the loach fish “glant8 [gene] is mainly expressed in skin, and weakly expressed in gills and muscles” (pg 11, line 3). Fig. 3 is limited to taking mucus, gill, liver, intestinal, muscles tissues (see description on pg 7). None of the three genes on pg 11, however, are expressed specifically in the skin, mucous, or skin+ mucous as encompassed by claim 1 because the lgatsb and rblec genes are expressed in intestinal tissue and because the glant8 gene is expressed weakly in gills and muscle. Moreover, applicants’ data is limited to assaying mucus, muscle, liver, intestine, and gill tissue; the specification fails to show that the lgals2b, rblec, and glant8 genes or genes are NOT expressed in heart, brain, neural, pancreatic, renal, retinal, et al. tissues or mesenchymal stem cells, endodermal stem cells, ectodermal stem cells, pluripotent stem cells. Even these other tissue types can be broken down more specifically into skeletal muscle vs. smooth muscle; rods, cones, 
There is no logical way applicants can conclude they have enabled identifying any genes that are expressed specifically in skin, mucous, or skin+ mucous as encompassed by claim 1 because lgatsb & rblec are expressed in intestines, glant8 is expressed (albeit weakly) in the gills and muscle, and applicants did not test gene expression in heart, brain, neural, pancreatic, renal, retinal tissues or their sub-types, or in mesenchymal, endodermal, ectodermal, or pluripotent stem cells, or other mucosal tissues, the specification lacks written description for identifying any skin-specific, mucous gland-specific, or skin+mucous-specific promoters in fish as required in step S1. Since applicants have not provided adequate guidance that such promoters exist, it would have required those of skill undue experimentation to determine how to obtain “specific promoters of fish skin and mucous gland cells” as required in claim 1. 
ii) The specification does not enable making/using any “fish skin mucous gland bioreactor” as required in claim 1 other than a ---transgenic loach whose genome comprises a nucleic acid sequence encoding an exogenous protein operably linked to a promoter that causes expression in the caudal fin of the loach, wherein the exogenous protein is secreted in the caudal fin of the transgenic loach---. The specification contemplates isolating exogenous bioactive substance from the mucous of transgenic fish, i.e. loach, catfish, etc. (pg 2, last paragraph). Pg 13, Example 3.5 describes “Fertilized eggs of loach at single cell stage was collected and the pT2-krt8- EGFP 

iv) The specification does not enable making/using “transcriptomics” or “proteomics” or “searching published literature” to identify promoters that are skin-specific, mucus-specific, or skin+mucus-specific as required in claim 2 for reasons set forth above because lgatsb & rblec are expressed in intestines, glant8 is expressed (albeit weakly) in the gills, and applicants did not test gene expression in heart, brain, neural, pancreatic, renal, retinal tissues or their sub-types, or in mesenchymal, endodermal, ectodermal, or pluripotent stem cells, or other mucosal tissues, the specification lacks written description for identifying any skin-specific, mucous gland-specific, or skin+mucous-specific promoters in fish as required in step S1. While applicants may sequence a transcriptome (i.e. the sum total of all the messenger RNA molecules expressed from the genes of fish), and compare all tissues of the fish to determine whether a gene/promoter is “specific” to skin, mucus, or skin+mucus, applicants have not analyzed or compared all tissue types of the fish. Therefore, it is 
v) The specification does not enable making/using genomic sequence alignment, chromosome walking, or combining it with “biological information analysis” as required in claim 3 to identify promoters that are skin-specific, mucus-specific, or skin+mucus-specific for reasons set forth above. 
vi) The specification does not enable making/using krt8, lgals2b, rblec3, or glant8 promoters as skin-specific, mucus-specific, or skin+mucus-specific as required in claim 4 for reasons set forth above. 
vii) The specification does not enable making/using a “biologically active substance” that is a polypeptide, protein, enzyme, vaccine, antibody, or feed additive using a vector as required in claims 5 and 10 other than a protein (or polypeptide or enzyme). The specification does not teach how to encode a vaccine into the plasmid used for transfecting fertilized embryos. The specification does not teach antibodies can be accommodated by the “bioreactor” claimed because of their size being exceptionally 
viii) The specification does not enable making/using any “mucus-secreting fish” other than loach. Claim 8 requires the fish are mucus-secreting fish and that loach and catfish are examples. First, two species are inadequate support for the genus of “mucus-secreting fish”. Second, the specification does not correlate the promoter function in loach to catfish or any other fish that secretes mucus. Given the teachings in the specification, it would have required those of skill undue experimentation to determine how to make/use any “mucus-secreting fish” other than loach.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The metes and bounds of the phrase “specific expression promoters” in S1 of claim 1 are indefinite. It is unclear whether the phrase is limited to identifying promoters that allow expression ONLY in a specific tissue, that allow expression PREDOMINANTLY in a specific tissue, or that allow ANY expression in a specific tissue. This is of particular concern because a tissue-specific promoter is generally used to describe promoters that allow expression ONLY in a specific tissue; however, applicants describe lgals2b and rblec genes as being “specifically expressed in skin and intestine”, and glant8 is expressed in skin and (albeit weakly) in the gills and muscle, and applicants did not test gene expression in heart, brain, neural, pancreatic, renal, retinal tissues or their sub-types, or in mesenchymal, endodermal, ectodermal, or pluripotent stem cells, or other mucosal tissues. Accordingly, the concept is indefinite because applicants did not test all tissue-types in fish and because the promoters described by applicants caused expression in fish tissues other than skin and mucous gland. 
The metes and bounds of “specific expression promoters of fish skin and mucous gland cell” in S1 of claim 1 are indefinite. It is unclear whether the phrase is limited to a promoter that is “specific” to the skin of fish, the mucous gland of a fish, or the skin AND 
Step S3 of claim 1 is indefinite because the phrase “digesting the [ ]vector obtained in step S2 and inject [sic] into the fertilized eggs” is grammatically unclear. It is unclear if the term “inject” is supposed to be ---injected--- or ---injecting---. Assuming the term is ---injecting---, the concept is a fourth step that should be named accordingly. 
Claim 2 is indefinite because the phrases “using transcriptomics” and “using proteomics techniques” do not clearly set forth the method step, either of which are substeps within the umbrella of ---identifying genes that are [specifically?] expressed in skin or mucous glands of fish---. While the “identifying” step may be performed using the transcriptome of various fish tissues, the phrase “using transcriptomics” qualifies how the “identifying” is done. The steps listed after “using transcriptomics” or “proteomics” are also indefinite because they fail to have a nexus with each other or step S1 in claim 1, e.g. the “comparing and analyzing” does not require information gathered from the transcriptomics, the “identifying gene expression profiles” is not based on the expression profiles obtained by “comparing and analyzing”. The “proteomics” and “searching” steps have the same problem. Claim 2 can be written more broadly and concisely as ---wherein the promoters in step S1 are obtained by i) identifying genes that are [specifically?] expressed in skin or mucous glands of fish; ii) isolating promoters that can express in mucous gland cells of fish skin from the genes identified in step i)---. 
The phrase “searching for a promoter of a specifically expressed gene is to use a genomic sequence alignment [or] chromosome walking[,]” “to find the promoter 
Claim 4 is indefinite because the krt8, lgals2b, rblec3, and glant8 promoters are not “mucous-specific” promoters (pg 11, lines 1-7); therefore, the phrase “other mucous-specific promoter” in context of the phrase “wherein the [promoter] in step S1 is krt8 or lgals2b or rblec3 or glant8 or other mucous-specific promoter” does not make sense. 
Claim 8 has been included because the phrase “including loach or catfish” reads as ---for example---, or ---e.g.--- which makes the claim indefinite. The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 is indefinite because it is unclear how “the method for preparing the fish skin mucous gland bioreactor as recited in claim 1” can be “introduced” “for industrially producing biological active substances”. If applicants are attempting to claim a method 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The phrase “the fish” in S3 of claim 1 lacks antecedent basis. The preamble and S1 are limited to a “fish skin mucous gland bioreactor” and “fish skin an mucous gland cell” and do not require the presence of any fish or that the bioreactor is a fish. If the bioreactor is a fish, the claim can be written more clearly as ---A transgenic fish whose genome comprises an exogenous nucleic acid sequence encoding a protein operably linked to a [promoter that causes expression in…]---. 
The phrase “the promoter of a specifically expressed gene” lacks antecedent basis in claim 2 which is limited to “searching for promoters of a specifically expressed genes”. 

The phrase “wherein the target biologically active substance in step S2 is selected from any one of polypeptides, proteins, enzymes, vaccines, antibodies, or feed additives” in claim 5 and the preamble of claim 10 do not further limit the parent claims because “biologically-active compounds are those that affect biological processes, beyond the nutritional value, in a way which has an impact on body function”. (Hazlett, Encyclopedia of Food Chem. 2019). Therefore, the phrase “food additive” does not further limit the phrase “biologically active substance”. Furthermore, there is no description of proteins that are “vaccines” as listed in claim 5; however, the concept of vaccines should be limited to proteins because fish skin mucous glands cannot be genetically modified to express small molecules, non-protein vaccines, or non-protein feed additives. Accordingly, the list in claims 5 and 10 should be limited to proteins (or polypeptides, enzymes or antibodies which are all proteins). 
The phrase “the bioactive substance secreted by the skin mucous glands” in claim 6 lacks antecedent basis. None of the prior claims requires the “biologically active substance” is “secreted by the skin mucous glands” of a fish. 
The phrase “the fish” in claim 8 lacks antecedent basis. Claim 1 requires making a “fish skin mucous gland bioreactor” but never requires a fish. If applicants are attempting to limit the fish from which the “skin mucous gland” comes from, the claims could say ---wherein the skin mucous gland is obtained from a mucous-secreting fish---; . 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parinov (8242326).

Claim 2 has been included because it encompasses searching the literature for the desired promoter. 
Claim 3 has been included because it relates to “searching for promoters” of item 2 (using proteomics) without excluding search published literature. 
Claim 4 has been included because it lists the krt8 promoter. 
Claim 5 has been included because GFP is a protein or polypeptide. 
Claim 6 has been included because the GFP was purified. 
Claim 8 has been included because all fish are “mucous-secreting fish”.
Claim 9 has been included because it is indefinite and because Parinov used the fish to produce GFP in the fish. 
Claim 10 has been included because Parinov produced GFP protein. 

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hew (6307020).
Hew taught a transgenic fish whose genome comprises a nucleic acid sequence encoding GFP operably linked to a krt8 promoter described as a “skin-specific promoter”. The fish were prepared by identifying skin-specific promoters (DETX 20), making a vector encoding a protein operably linked to a skin-
Claim 2 has been included because it encompasses searching the literature for the desired promoter. 
Claim 3 has been included because it relates to “searching for promoters” of item 2 (using proteomics) without excluding search published literature. 
Claim 4 has been included because it is unclear whether the “skin-specific promoters” of Hew are “other mucous-specific promoters” as required in claim 4. 
Claim 5 has been included because GFP is a protein or polypeptide. 
Claim 6 has been included because the GFP was purified. 
Claim 7 has been included because 
Claim 8 has been included because all fish are “mucous-secreting fish” and because Hew taught catfish (DETX 111).
Claim 9 has been included because it is indefinite and because Hew used the fish to produce protein in the fish. 
Claim 10 has been included because Hew produced GFP protein. 

Conclusion
No claim is allowed.

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632